DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Claim 5, 8, 10-21, 23-26 and 31 have been canceled. Claim 36 has been added. Claims 1-4, 6-7, 9, 22, 27-30 and 32-36 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 22, 27-30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over KIM  (US 2017/0230956) in view of YI (US 2019/0229867).
Regarding Claim 1, KIM discloses a communication device (FIG. 62) comprising: 
circuitry configured to allocate a resource block comprising a predetermined resources gap at each end of the resource block of a channel to be used in inter-device communication in a communication system in which signals from different transmission sources are mixed and placed (FIGS. 58 and 60-61, [0017], [1261]-[1270] ).
KIM does not disclose: wherein the circuitry is configured to set a bandwidth of the resource gap to an integer multiple of subcarrier spacing to be used in a corresponding frequency resource.
FIG. 13, [0160], “the gap between two SS blocks (or the gap between SS block and center of carrier) may be multiple of RB bandwidth, based on the largest subcarrier spacing supported by the network or by the frequency”, [0218], “the gap may be multiple of RB bandwidth based on one of the default subcarrier spacing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YI to the method of KIM, in order to provide a method and apparatus for configuring a resource block (RB) structure for a new radio access technology (NR) in a wireless communication system as suggested by YI (see [0008]-[0010]).  

Regarding Claim 2,  modified KIM discloses the communication device according to claim 1. 
KIM further discloses wherein the circuitry sets the channel to be used in the inter-device communication using at least part of an uplink radio resource, a downlink radio resource, and a radio resource of an unlicensed band in the communication system ( [0971], D2D SA, PSCCH and/or PSSCH, see also FIG. 58 and associated paragraphs, see also FIG. 37). 

Regarding Claim 3, modified KIM discloses the communication device according to claim 2. 
KIM further discloses wherein the circuitry allocates the resource block to the channel to be used in the inter-device communication only when the downlink radio resource is used to set the channel to b e used in the inter-device communication  ([1079], “downlink resource allocation type 2”; see [1115], FIG. 37). 

Regarding Claim 4, modified KIM discloses the communication device according to claim 1. 
KIM further discloses wherein the circuitry sets the gap at an end of a plurality of unit frequency resources that are continuous in a frequency direction in a case in which the plurality of unit frequency resources that are continuous are associated with a same device (see FIG. 61, [1276]). 

Regarding Claim 6, modified KIM discloses the communication device according to claim 1. 
KIM further discloses wherein the circuitry sets the resource gap at an end of a plurality of unit time resources that are continuous in a time direction in a case in which the plurality of unit time resources that are continuous are associated with a same device (see FIG. 57, [1210]). 

Regarding Claim 7, modified KIM discloses the communication device according to claim 1. 
KIM further discloses wherein the circuitry performs control of giving notification of a setting of the gap through system information or downlink control information (FIGS. 58 and 60-61, [1279]). 

Regarding Claim 9, modified KIM discloses the communication device of Claim 9 based on the same rationales set forth for rejection of Claim 1. 

Regarding Claim 22, modified KIM discloses the communication method of Claim 22  based on the same rationales set forth for rejection of Claim 1.

Regarding Claim 27, modified KIM discloses the communication device of Claim 27 based on the same rationales set forth for rejection of Claim 1.
 
Regarding Claim 28, modified KIM discloses the communication device according to claim 27. 
KIM further discloses wherein, in a case in which signals corresponding to the resources block and to an adjacent resource block in the frequency direction are signals in a same direction, the circuitry is configured to not allocate the resource block comprising a predetermined resource gap at each end of the resource block (see FIG. 59 and associated paragraphs). 

Regarding Claim 29, modified KIM discloses the communication device according to claim 27. 
KIM further discloses wherein the circuitry causes an uplink radio resource and a downlink radio resource to be multiplexed within the one frequency channel (see FIG. 34, [0309] and [1300]). 

Regarding Claim 30, modified KIM discloses the communication device according to claim 29. 
KIM further discloses wherein the circuitry notifies a terminal device of a setting pattern of a link within the one frequency channel (see FIGS 24 and 29-30 and associated paragraphs). 

Regarding Claim 32, modified KIM discloses the communication device according to claim 30. 
KIM further discloses wherein the circuitry gives notification of the setting pattern for every predetermined number of subframes ( see FIGS 24 and 29-30 and associated paragraphs). 

Regarding Claim 33, modified KIM discloses the communication device according to claim 29. 
KIM further discloses wherein the circuitry further causes resources of a channel to be used in inter-device communication to be multiplexed within the one frequency channel (see FIG. 37). 

Regarding Claim 34, modified KIM discloses the communication device according to claim 27, wherein the control unit sets transmission power in consideration of the resource gap (see [1257]-[1262]).

Regarding Claim 35, modified KIM discloses the communication control method of Claim 35 based on the same rationales set forth for rejection of Claim 1.

Regarding Claim 36, modified KIM discloses the communication control method of Claim 1.
KIM discloses wherein the resource gap is between a sidelink channel and the channel., and the channel is a downlink channel (see FIG. 60, wherein SA transmission is a sidelink transmission and also a downlink channel, see [0284] and [0312])


Response to Arguments
Previous rejection of Claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicant’s arguments filed on 04/05/2021 have been considered but are moot in view of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIHUA ZHANG/Primary Examiner, Art Unit 2416